                      Case 1:19-cv-08913-ALC Document 49 Filed 01/28/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                    YIMIN HUANG, et al.                        )
                             Plaintiff                         )
                                v.                             )      Case No.     1:19-CV-08913-ALC
            SUNDIAL GROWERS INC., et al.                       )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Lead Plaintiff David Draiman                                                                                 .


Date:          01/28/2020                                                                 /s/ Adam Apton
                                                                                         Attorney’s signature


                                                                                     Adam M. Apton (AS-8383)
                                                                                     Printed name and bar number
                                                                                       Levi & Korsinsky LLP
                                                                                      55 Broadway, 10th Floor
                                                                                       New York, NY 10006

                                                                                               Address

                                                                                          aapton@zlk.com
                                                                                            E-mail address

                                                                                          (212) 363-7500
                                                                                          Telephone number

                                                                                          (212) 363-7171
                                                                                             FAX number
